Citation Nr: 1337051	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2011 rating decision granted service connection and assigned a 30 percent rating for PTSD, effective January 27, 2011.  The Veteran appealed for a higher initial rating.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to irritability, detachment from people, and difficulty in establishing and maintaining effective work and social relationships.

2.  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has complied with its duty to notify.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Board has also considered the Veteran's Virtual VA records.  The Veteran has additionally submitted private treatment records and they have been associated with the file.  The file also contains statements and contentions made by the Veteran and his representative.  The Veteran has not referred to any additional unobtained evidence which is necessary for a fair adjudication of the claim.

The Board notes that the record reflects one instance in which the Veteran indicated that he is receiving Social Security (SSA) benefits, without further elaboration.  The Veteran's SSA records have not been associated with the file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A  when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist specifically includes requesting information from other federal departments).  After thorough review of the record and the Veteran's particular circumstances, the Board finds that the Veteran's SSA records are not relevant to his claim and need not be obtained and associated with the file.  In this regard, the Board notes that the Veteran has never asserted that his Social Security benefits were granted based on disability, and it appears that he began receiving Social Security when he would have qualified to receive benefits based on age alone.  The examination report reflects that the Veteran who was born in 1946 did not stop working until 2010.  Thus, he was age 64 at the time he stopped working.  

The Veteran was provided a VA examination in March 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since the March 2011 VA examination.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to rate his disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2013).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Increased Initial Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In the March 2011 rating decision currently on appeal, the RO granted service connection for PTSD and assigned a 30 percent initial evaluation effective January 2011, under Diagnostic Code 9411. The Veteran contends that a higher rating is warranted.

Under Diagnostic Code 9411, the General Rating Formula for Mental disorders is used.  The General Rating Formula provides that a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.
 
A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.

Turning to the merits of the claim, the pertinent evidence of record includes a January 2011 psychiatric progress note which reflects that the Veteran was irritable, endorsed hypervigilance and avoidance, and that he reported having nightmares five to six times per month and reported having trouble sleeping and slept only three hours per night.  On mental status examination, the Veteran was oriented in all spheres.  His speech reflected a normal pace and tone.  There were no motor abnormalities noted.  The Veteran was cooperative.  His mood was "ok" with an irritated and angry affect.  There was no abnormality of perception.  His thought process was linear and goal directed.  The Veteran denied hallucinations, paranoid ideations, and suicidal and homicidal thoughts, intent, or plan.  His memory was grossly intact.  And, his attention, insight, and judgment were fair.  He was diagnosed with PTSD and assigned a GAF score of 60.

A January 2011 private treatment note reflects that the Veteran reported symptoms of PTSD and attributed the dissolution of his marriages to his PTSD symptoms, including his temper, which he has struggled to control.  On mental status examination, the Veteran was oriented in all spheres.  There was no evidence of hallucinations or delusions.  His thought processes were integrated.  His reality contact was sound.  His mood was stable, friendly, and cooperative with an appropriate affect.  The Veteran became more serious when speaking about his experiences in Vietnam, his PTSD, the effect on his work, and his family life.  His eye contact was good, and no unusual behaviors were noted.  He was dressed appropriately and did not show signs of distress.  His memory was intact.  The Veteran reported sleep difficulties, bad dreams, flash backs to combat experiences, heightened sensitivity and suspiciousness, irritability, short tempter, and lack of patience with people.  He was diagnosed with PTSD.

In a March 2011 VA PTSD examination, the Veteran presented with complaints of irritability, short temper, feeling separate and distant from other people and events happening around him, and said that it has been difficult for him to get emotionally close to people.  He attributed the dissolution of his marriages to his irritability.  The Veteran also complained of poor sleep patterns, nightmares associated with Vietnam, and having intrusive thoughts.  He reported avoiding conversation and feelings associated with his Vietnam experiences as well as reminders such as crowds.  He also reported that his desire to be socially involved with other people has decreased, and that he constantly has low energy and low motivation. 

On mental status examination, the Veteran had his eyes down much of the time.  He was casually and appropriately dressed.  He was oriented times four.  His mood was down.  The Veteran displayed good short memory.  The VA examiner noted that he did not see any evidence of attention or concentration problems, except a few instances in which the Veteran seemed to be disconnected from the ongoing events.  He did not have any derailment, tangentiality, or circumlocution.  He also did not have hallucinations, delusions, or suicidal or homicidal ideations or intent.  When his attention was on task, the Veteran seemed to focus and attend well.  He was diagnosed with PTSD and was assigned a GAF score of 60.  

The VA examiner further noted the Veteran's diminished interest in participating in social activities as well as the Veteran's reports that he feels detached from others, unable to have close emotional connections with people, and no longer able to have close connections.  The VA examiner also noted the Veteran's hypervigilance and exaggerated startle, and found that the Veteran's social activities are limited because he spends a lot of time alone at home.  The VA examiner opined that the Veteran has PTSD which produces a moderate degree of social dysfunction, and a mild-to-moderate degree of work dysfunction.	`

A July 2011 psychiatric progress note reflects that the Veteran reported difficulty going out around people.  On mental status examination, the Veteran was oriented in all spheres and was alert.  He was well groomed, pleasant and cooperative, and made good eye contact.  His speech reflected a normal pace and tone; it was also clear, coherent, and the Veteran spoke in a normal volume.  His gait was slow.  His mood was depressed with a full and congruent affect.  The Veteran's thought process was linear, logical, goal-directed, coherent, and organized.  He denied suicidal and homicidal ideations, auditory and visual hallucinations, delusions, obsessions, compulsions, phobias, or antisocial urges.  His memory was grossly intact.  And, his insight and judgment were fair. He was diagnosed with PTSD and assigned a GAF score of 60.

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that the Veteran's PTSD meets the criteria for the assignment of an initial 50 percent rating.  The record shows that the Veteran has consistently demonstrated irritability, detachment from people, and difficulty in establishing and maintaining effective work and social relationships.  In addition, based on his VA examination, the Veteran's PTSD produces a moderate degree of social dysfunction, and a mild-to-moderate degree of work dysfunction.  Further, the Veteran consistently reported to treating VA physicians that he had difficulty with employment due to his PTSD, which supports a finding of difficulty maintaining effective work relationships.  The Veteran's GAF scores have also established the presence of moderate psychiatric symptoms associated with a 50 percent rating.  While the Board is cognizant that some of the VA treatment records showed incidental findings of better mood, good judgment, and normal speech, other treatment notes consistently detailed complaints of insomnia, depressive symptoms, irritability, and difficulty relating to people.  Therefore, the evidence clearly demonstrates the Veteran's occupational and social impairment with reduced reliability and productivity warranting a rating of 50 percent. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none; at no point during the appeal period does the evidence demonstrate that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent.  The Veteran did not demonstrate suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment pertinent to a rating in excess of 50 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating..

In reaching the above conclusions, the Board has considered the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("[T]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").
 
Furthermore, the Board notes that there is no showing that the Veteran's PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above because of an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b)(1).  Referral for consideration of the assignment of a higher disability rating on an extraschedular basis is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In addition, the Board has also considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

For the reasons above, the Board finds that an initial rating of 50 percent for PTSD is warranted.


ORDER

An initial rating for PTSD of 50 percent, but not higher, is granted.




REMAND

The Board finds that the arguments advanced by the Veteran in support of his present claim for an initial rating higher than 30 percent for PTSD essentially raise the issue of entitlement to TDIU due to his service-connected PTSD.  A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  Id.

Because the issue of entitlement to a TDIU has been raised as part of his claim for an initial rating higher than 30 percent for PTSD, this issue must be remanded for the RO to provide the Veteran with notice and to undertake any appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  After completing the above, and any other appropriate development, adjudicate the Veteran's entitlement to a TDIU with consideration of all applicable laws and regulations.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


